               Case 20-10910-CSS              Doc 510-1        Filed 01/19/21        Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:                                                        Chapter 11

TZEW HOLDCO LLC, et al.1                                      Case No. 20-10910 (CSS)

         Debtors.                                             (Jointly Administered)

                                                              Hearing date: Feb. 3, 2021 at 11:00 a.m. (ET)
                                                              Obj. deadline: Jan. 27, 2021 at 4:00 p.m. (ET)



                                          NOTICE OF MOTION

         PLEASE TAKE NOTICE that Protective Life Insurance Company (“Protective”), by and

through its undersigned counsel, has filed the Motion of Protective Life Insurance Company

for Authorization to Exercise Recoupment Rights Or, In The Alternative, For Relief From

The Automatic Stay to Exercise Setoff Rights (the “Motion”).

         PLEASE TAKE FURTHER NOTICE that any objection to the Motion must be made in

writing and filed on or before January 27, 2021 at 4:00 p.m. (the “Objection Deadline”) with the

United States Bankruptcy Court for the District of Delaware, 824 Market Street, 3rd Floor,

Wilmington, Delaware 19801. At the same time, you must also serve a copy of the response

upon the counsel to Protective listed below so that the response is received on or before the

Objection Deadline.

         PLEASE TAKE FURTHER NOTICE that if an objection is timely filed, a hearing on the

Motion will be held on February 3, 2021 at 11:00 a.m. (ET) before the Honorable Christopher S.




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: PP Group, LLC (5579); PP Property Holdings, LLC (1013); PP Parks Beverage Company, LLC
(2339); PP Parks Holdings, LLC (7913); PP Parks Management, LLC (2937); TZEW Holdco LLC (0252); and
TZEW Intermediate Corp. (1058). The location of the Debtors’ service address in these chapter 11 cases is: c/o
Paladin Management, 633 W. 5th Street, 28th Floor, Los Angeles, CA 90071.



RLF1 24647917v.1
               Case 20-10910-CSS     Doc 510-1     Filed 01/19/21    Page 2 of 2




Sontchi, Chief United States Bankruptcy Judge, at the United States Bankruptcy Court for the

District of Delaware, 824 Market Street, 5th Floor, Courtroom #6, Wilmington, Delaware 19801.

         PLEASE TAKE FURTHER NOTICE that if no objection is filed timely and in

accordance with the procedures set forth above, the Bankruptcy Court may enter an order

without further notice or hearing.

Dated: January 19, 2021                    Respectfully submitted,
       Wilmington, Delaware
                                           /s/    Cory D. Kandestin
                                           Cory D. Kandestin (No. 5025)
                                           RICHARDS, LAYTON & FINGER, P.A.
                                           One Rodney Square
                                           920 N. King Street
                                           Wilmington, Delaware 19801
                                           Telephone: (302) 651-7700
                                           Facsimile: (302) 651-7701
                                           Email: kandestin@rlf.com
                                                  noble@rlf.com

                                           -and-

                                           MAYNARD, COOPER & GALE, P.C.
                                           Evan N. Parrott (pro hac vice application to be
                                           filed)
                                           11 North Water Street
                                           Suite 24290
                                           Mobile, AL 36602
                                           (251) 206-7449
                                           eparrott@maynardcooper.com

                                           Attorneys for Protective Life Insurance Company




                                              2


RLF1 24647917v.1
